DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting rejection were withdrawn due applicant supplied, approved TD.
Priority
This application discloses and claims only subject matter disclosed in prior application no 14/941,864, filed 11/16/15, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Wayne Bailey on 02/03/2021. Applicant agreed to amend as suggested by examiner in the interview as follows:

1.	(Currently Amended) A method of customizing an appliance, comprising steps of:
	pre-storing a public key and verification reference information in the appliance;

	booting up the appliance to automatically proceed with the following customization process: 
	obtaining a customization file from the external storage device;
	authenticating the customization file with the public key; 
verifying a content of the customization file according to the verification reference information; and
	responsive to a successful authentication of the customization file, executing customization with the customization file, wherein the appliance is customized according to the customization file after the content of the customization file is successfully verified, wherein the customization process further comprises: 
	generating a customization lock file in a non-volatile storage device of the appliance after completing customization, wherein the customization lock file prevents another customization of the appliance from occurring

2.	(Original) The method as claimed in claim 1, wherein the step of booting up the appliance to proceed with the customization process comprises: 
	booting up the appliance with a pre-stored firmware,
	and wherein the step of executing customization with the customization file further includes:
	modifying settings in the pre-stored firmware.


	booting up the appliance with a pre-stored firmware,
	and wherein the step of executing customization with the customization file further includes:
	updating the pre-stored firmware.

4.	(Original) The method as claimed in claim 1, wherein the step of executing customization with the customization file comprises: 
	modifying a user interface of the appliance.

5.	(Original) The method as claimed in claim 1, wherein the step of booting up the appliance to proceed with the customization process comprises: 
	proceeding with the customization process after confirming that a customization lock file does not exist in a non-volatile storage device of the appliance.

6.	(Original) The method as claimed in claim 1, wherein the customization process further comprises:
	shutting down or rebooting automatically by the appliance according to a scheme designated in the customization file after completing customization.

7.	(Original) The method as claimed in claim 1, wherein the customization process further comprises: 


8.	(Cancelled) 

9.	(Previously Presented) A method of customizing an appliance, comprising steps of:
	connecting the appliance to an external storage device; and
	booting up the appliance to automatically proceed with the following customization process: 
	determining whether a customization lock file exists in a non-volatile storage device of the appliance;
	responsive to determining that the customization lock file does not exist, obtaining a customization file from the external storage device and executing customization according to the customization file;
	determining whether to generate the customization lock file in the non-volatile storage device of the appliance according to a parameter in the customization file after completing customization; and
	generating the customization lock file in the non-volatile storage device if determination is positive; and
enabling or disabling a specific function automatically by the appliance according to a scheme designated in the customization file after completing customization.


	a processor; and
	a memory, including a set of computer-executable instructions,
	wherein the processor executes the set of computer-executable instructions to implement steps of:
	connecting the appliance to an external storage device; and
	booting up the appliance to automatically proceed with the following customization process: 
	reading a customization file from the external storage device;
	authenticating the customization file with a public key stored in the appliance; [[and]] 
verifying a content of the customization file according to verification reference information stored in the appliance, wherein the step of verifying the content of the customization file comprises verifying format, version and the content of the customization file according to the verification reference information stored in the appliance; and
responsive to a successful authentication of the customization file, executing customization with the customization file.

11.	(Currently Amended) A computer program product comprising a non-transitory computer-readable medium having computer-usable program code embodied in the computer-readable medium that is configured to perform steps of:
an appliance to automatically proceed with the following customization process: 
	determining if the appliance is connected to an external storage device;
	responsive to determining that the appliance is connected to the external storage device, obtaining a customization file and an encrypted digital signature file from the external storage device;
	authenticating the customization file by decrypting the encrypted digital signature file with a public key stored in the appliance; [[and]]
verifying a content of the customization file according to the verification reference information stored in the appliance, wherein the step of verifying the content of the customization file comprises verifying format, version and the content of the customization file according to the verification reference information stored in the appliance; and
	responsive to a successful authentication of the customization file, executing customization with the customization.

12.	(Cancelled) 

13.	(Original) The method according to claim 1, further comprising:
producing a digital signature for the customization file with a private key corresponding to the public key.



15.	(Original) The method according to claim 14, wherein the pre-stored public key of the manufacturer of the appliance is stored in a firmware of the appliance.

16.	(Original) The method according to claim 14, wherein the customization file is signed with a corresponding private key of the manufacturer of the appliance.

17.	(Previously Presented) The method according to claim 1, wherein the external storage device further comprises a digital signature file, and wherein the step of authenticating the customization file with the public key comprises:
decrypting the digital signature file with the public key.

18.	(Previously Presented) The appliance of claim 10, wherein the step of booting up the appliance to automatically proceed with the customization process comprises: 
	proceeding with the customization process after confirming that a customization lock file does not exist in a non-volatile storage device of the appliance.

19.	(Previously Presented) The appliance of claim 10, wherein the customization process further comprises:


20.	(Cancelled) 

Allowable Subject Matter
Based on previous allowed case 14/941,864  and the prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant' s independent claims as amended, responsive to a successful authentication of the customization file, executing customization with the customization file, wherein the appliance is customized according to the customization file after the content of the customization file is successfully verified, wherein the customization process further comprises: generating a customization lock file in a non-volatile storage device of the appliance after completing customization, wherein the customization lock file prevents another customization of the appliance from occurring.

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed. 
Conclusion		

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED WALIULLAH/
Primary Examiner, Art Unit 2498